                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
et al.,
                                                              Civil Action No. 1:20CV613
                     Plaintiffs,
                                                              JOINT MOTION FOR ENTRY
       v.                                                     OF CONSENT ORDER

JERRY PETERMAN, et al.,

                     Defendants.



       All remaining parties1 in this matter—Plaintiffs Alamance County Branch of the

National Association for the Advancement of Colored People, Tamara O. Kersey, Carleen

Tenae Turner, Terence Colin Dodd, Destiny Clarke, Annie Simpson, Nerissa Rivera, Adam

Rose, and Gregory Drumwright, and Defendants Terry S. Johnson, Pamela Thompson,

Steve Carter, Bill Lashley, Jr., Craig Turner, Jr., John Paisley, and Bryan Hagood 2 —jointly

move the Court to enter the Consent Order attached to this Motion, which was negotiated

as a settlement by the parties, as the Court’s final order and judgment in this case.




       1
         Plaintiffs have previously settled claims asserted in this case against Defendants
Jerry Peterman, Frankie Maness, Chip Turner, Melody Wiggins, Jennifer Talley, Ricky
Hall, and Jeffrey Prichard. See DE 68.
       2
         Various changes to the County Board of Commissioners have occurred since this
lawsuit was filed. Accordingly, pursuant to Fed. R. Civ. P. 25(d), Bill Lashley, Jr., John
Paisley, Pamela Thompson, and Craig Turner, Jr. are substituted for Defendants Bill
Lashley, Amy Scott Galey, Tim Sutton, and Eddie Boswell.


      Case 1:20-cv-00613-CCE-LPA Document 76 Filed 04/16/21 Page 1 of 3
Respectfully submitted, this 16th day of April, 2021.

 /s/ Kristi L. Graunke
 Kristi L. Graunke                                      Vera Eidelman
 North Carolina Bar No. 51216                           New York Bar No. 5646088
 kgraunke@acluofnc.org                                  veidelman@aclu.org
 Daniel K. Siegel                                       Emerson Sykes
 North Carolina Bar No. 46397                           New York Bar No. 5020078
 dsiegel@acluofnc.org                                   esykes@aclu.org
 ACLU of North Carolina                                 ACLU Foundation
 P. O. Box 28004                                        125 Broad Street, 18th Floor
 Raleigh, NC 27611-8004                                 New York, NY 10004
 Tel: 919-354-5066                                      Tel: 212-549-2500

 /s/ Elizabeth Haddix                                   /s/ C. Scott Holmes
 Elizabeth Haddix                                       C. Scott Holmes
 North Carolina Bar No. 25818                           Lockamy Law Firm
 ehaddix@lawyerscommittee.org                           North Carolina State Bar No. 25569
 Mark Dorosin                                           scott.holmes@lockamylaw.com
 North Carolina Bar No. 20935                           3130 Hope Valley Road
 mdorosin@lawyerscommittee.org                          Durham, North Carolina 27707
 Lawyers’ Committee for Civil Rights Under Law          Tel: 919-401-5913
 P.O. Box 956
 Carrboro, NC 27510
 Tel. 919-914-6106
                                                        Counsel for Plaintiffs


/s/ William L. Hill                             /s/Clyde B. Albright
William L. Hill (NCSB #21095)                   Clyde B. Albright (NCSB #10778)
FRAZIER, HILL & FURY, R.L.L.P.                  ALAMANCE COUNTY ATTORNEY
2307 W. Cone Boulevard, Suite 260               124 West Elm Street
Post Office Drawer 1559                         Graham, NC 27253
Greensboro, North Carolina 27401                (336) 570-4046 (voice)
Telephone: (336) 378-9411                       Clyde.Albright@alamance-nc.com
Facsimile: (336) 274-7358
whill@frazierlawnc.com


                                                Counsel for Alamance Defendants




      Case 1:20-cv-00613-CCE-LPA Document 76 Filed 04/16/21 Page 2 of 3
                            CERTIFICATE OF SERVICE

       I certify that on April 16, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will provide notice to all counsel

of record.

                                                 /s/ Kristi L. Graunke
                                                 Counsel for Plaintiffs




     Case 1:20-cv-00613-CCE-LPA Document 76 Filed 04/16/21 Page 3 of 3
